DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
 
Response to Amendment
Acknowledgement is made of Applicant's claim amendments on 10/21/2020. The claim amendments are entered. Presently, claims 1-21 remain pending. Claims 1, 8, and 15 have been amended.

Response to Arguments
Applicant's arguments filed on 10/21/2020 have been fully considered but they are not persuasive.


Applicant argues that Bai does not apply because it allegedly does not teach all the various limitations of the newly presented claim amendments (Applicant's Reply pgs. 9-12). The argument is moot because Bai is no longer being used to teach the claim limitations. An updated rejection is presented under §103.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 5: reference label 511.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The use of the terms IEEE®, WI-FI®, BLUETOOTH®, WIMAX®, LTETM, RED HAT®, APPLE® MACINTOSH®, UNIX®, UBUNTU®, KUBUNTU®, IBM®, NETBSD®, FREEBSD®, BLACKBERRY®, GOOGLE® ANDROID® , MOZILLA® FIREFOX®, GOOGLE® CHROME®, APPLE® SAFARI®, MICROSOFT® INTERNET EXPLORER®, ADOBE® FLASH®, JAVA®, JAVASCRIPT®, PERL®, MICROSOFT®, PYTHON®, MOZILLA THUNDERBIRDTM, MICROSOFT OUTLOOK®, MICROSOFT® ENTOURAGE®, WEBOBJECTS®, APPLE®, ACTIVEX®, MICROSOFT® EXCHANGE®, MICROSOFT® WINDOWS®, and APPLE® IOS®, which are a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. It should also include a ®, TM or SM, whichever is appropriate.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: a comma is not needed in the limitation “text corpus, and the entity” on lines 17, 19, and 17, respectively in the independent claims. The claims should be amended like so: “wherein a fuzzy logic is employed to generate identical patterns indicating correlation between each block of text from the text corpus[[,]] and the entity”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, 12-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0170952, hereinafter Carrier) in view of Shanahan (U.S. Pat. App. Pre-Grant Pub. No. 2003/0078899, hereinafter Shanahan) and Vilalta et. al. (U.S. Pat. No. 6,842,751, hereinafter Vilalta).  

Regarding claim 1, Carrier teaches:
A method of extracting relevant entities from a text corpus, comprising: 
receiving a text corpus and an entity ([0037]: describing that the Question Answer (QA) system comprising a “knowledge manager the knowledge manager 104 may be configured to receive inputs from various sources … [such as] corpus of electronic documents… [i.e.] corpus of data”. The inputs can also include data related to various entities, e.g. “domains or areas” ([0032]).); 
determining at least one feature for each block of text from the text corpus, wherein the at least one feature corresponds to predefined one or more feature heads ([0038]-[0039]: describing that features can be extracted from the input text, wherein such features can include semantic content which includes defined categories such as signifiers, words, phrases, signs, or symbols. That is, the features help to determine a concept context of the input ([0054]).); 
calculating a score for each block of text from the text corpus based on training of an entity extraction computing device ([0040]-[0041]: describing that the “system then performs deep analysis on the language of the input prioritized question 19 and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms. There may be hundreds or even thousands of reasoning algorithms applied, each of which performs different analysis, e.g., comparisons, and generates a score.” Wherein this process can occur during a “training period” of the QA system ([0041]) and the system can comprise entity extraction subsystem ([0032]).), …,
…; 
determining a template from one or more templates based on the score ([0067]: describing a determination of a template based on a comparison with previous form data. Wherein the determined template is selected based on the configuration values and confidence values, i.e. scores ([0070]-[0071] and [0075]).), 
wherein the one or more templates are generated based on the training of the entity extraction computing device ([0065]-[0067]: describing that template forms can be generated upon a comparison with previous form data as determined/learned from the “Natural Language Processing” (NLP) of the QA system pipeline. Wherein the NLP operates in correlation with the entity extraction subsystem ([0032]) and knowledge manager ([0039]) of the QA system to analyze the forms and the system is trained to recognize similar features ([0054]) via configuration value and confidence value computations that can be denoted via fuzzy match (0070]-[0071] and [0075]).), …,
...; and
extracting at least one relevant entity from the text corpus, with respect to the entity, based on the template ([0067]-[0068]: describing that once a match determination is made via a comparison between a template form with previous data using NLP, then various entity data, e.g. disease data, can be identified via annotations and obtained. That is, NLP analysis and scoring can be used to detect and obtain the entity ([0049]-[0051]).), 
wherein the at least one entity extracted depends on the score associated with each block of text present in the one or more templates ([0070]-[0071] and [0075]: describing a fuzzy match comprising configuration values and confidence values computations in determining which text element should be annotated and obtained.).

While the cited reference teaches the limitations of claim 1 and fuzzy logic, it does not explicitly teach: “wherein during the training weights are assigned to the at least one feature and the predefined one or more feature heads during a training phase,” on lines 7-10 and “wherein a fuzzy logic is employed to generate identical patterns indicating correlation between each block of text from the text corpus, and the entity” on lines 16-17. Shanahan discloses the claim limitations, teaching: 
“wherein during the training weights are assigned to the at least one feature and the predefined one or more feature heads during a training phase,”: describing weight conditions associated with text feature (Shanahan [0162]). Wherein features comprise feature values as part of the learning process (Shanahan [0071]).
“wherein a fuzzy logic is employed to generate identical patterns indicating correlation between each block of text from the text corpus, and the entity”: describing fuzzy rules used to determine a degree of match between text data objects and potential labels/classifications, wherein the highest degree of match is selected (Shanahan [0047]-[0048]). The labels can comprise various entity features (Shanahan [0059] and [0066]).
Shanahan. Doing so would enable “[a] text categorizer [that] classifies a text object into one or more classes. The text categorizer includes a pre-processing module, a knowledge base, and an approximate reasoning module. The pre-processing module performs feature extraction, feature reduction, and fuzzy set generation to represent an unlabelled text object in terms of one or more fuzzy sets. The approximate reasoning module uses a measured degree of match between the one or more fuzzy set and categories represented by fuzzy rules in the knowledge base to assign labels of those categories that satisfy a selected decision making rule.” (Shanahan Abstract). 

While the cited references teach the limitations of claim 1, they do not explicitly teach: “wherein the weights are assigned based on domain and requirements of a user” on lines 9-10 and “wherein during the training, identical patterns are identified from a plurality of patterns, indicating correlation between each block of text from the text corpus, and the entity” on lines 13-15. Vilalta discloses the claim limitations, teaching: 
“wherein the weights are assigned based on domain and requirements of a user”: describing an equation for computing variations in real world domains, as denoted by                                 
                                    ∇
                                
                             and                                  
                                    ∇
                                    '
                                
                            , comprising weights that can be “user defined” (Vilalta col. 7, lines 4-55). The computation can be performed via learning techniques to determine domains (Viltalta col. 5, lines 25-28 and lines 56-67.).
“wherein during the training, identical patterns are identified from a plurality of patterns, indicating correlation between each block of text from the text corpus, and the entity”: describing “the selection process 800 is executed by the meta-learning model selection process 700 to identify the best matching rule to assign a model 250 to a new domain” (Vilalta col. 9, lines 8-33). Wherein the domain can denote an entity and the matching occurs using a dataset as the “system 100 initially learns to associate training domain datasets 200 with learning algorithms” (col. 5, lines 12-15 and 25-36). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the weights in Vilalta. Doing so would enable “[a] data classification method and apparatus are disclosed for labeling unknown objects. The disclosed data classification system employs a model selection technique that characterizes domains and identifies the degree of match between the domain meta-features and the learning bias of the algorithm under analysis” (Vilalta Abstract). Wherein the process comprises can concept variation (Vilalta Abstract). 

Regarding claim 2, Carrier teaches:
The method of claim 1, wherein the entity is a domain name ([0032]: describing a “named entity subsystem” that comprises various entities, e.g. domains/areas.), policy names, customer name, vendor name, name of a disease ([0049]-[0050]: “condition” such as “diabetes”), and name of a medicine ([0060]: “medications” or types of “drug” or “dosage”)
Regarding claim 5, the rejection of claim 1 is incorporated. Shanahan further teaches:
The method of claim 1, wherein the plurality of patterns are generated during the training of the entity extraction computing device based on the weights of the at least one feature and the predefined one or more feature heads (Shanahan [0162]: describing that “weight[s] associated with each feature can be intuitively regarded as indicating the importance of that feature in the definition of a class”. Wherein the features can comprise granule features that can be determined via “granule feature based model” (Shanahan [0149]) or granule feature with an additive model (Shanahan [0188]-[0191]).).
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the feature weights in Shanahan. A motivation to combine the cited references with Shanahan was previously given.

Regarding claim 6, the rejection of claim 1 is incorporated. Vilalta further teaches:
The method of claim 1, further comprising predicting presence of the at least one relative entity in a subsequent text corpus (Vilalta col. 9, lines 24-33: describing that “[t]he end result is a model 250 that can be used for the prediction of new objects in the target domain dataset 300”. Wherein the objects relate to a domain and its features (Vilalta col. 5, lines 38-54).).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited Vilalta. A motivation to combine the cited references with Vilalta was previously given.

Regarding claim 7, Carrier teaches:
The method of claim 1, further comprising receiving feedback from a user for the at least one relevant entity ([0033]: describing that the system may receive feedback).

Regarding claim 8, Carrier teaches:
An entity extraction computing device comprising: 
a processor ([0028], [0035], and [0043]: “processor”); and 
a memory, communicatively coupled to the processor, which stores processor executable instructions, which, on execution, causes the processor to ([0024] and [0028]: describing various memory and “computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus”.) 
receive a text corpus and an entity ([0037]: describing that the Question Answer (QA) system comprising a “knowledge manager the knowledge manager 104 may be configured to receive inputs from various sources … [such as] corpus of electronic documents… [i.e.] corpus of data”. The inputs can also include data related to various entities, e.g. “domains or areas” ([0032]).); 
([0038]-[0039]: describing that features can be extracted from the input text, wherein such features can include semantic content which includes defined categories such as signifiers, words, phrases, signs, or symbols. That is, the features help to determine a concept context of the input ([0054]).); 
calculate a score for each block of text from the text corpus based on training of an entity extraction computing device ([0040]-[0041]: describing that the “system then performs deep analysis on the language of the input prioritized question 19 and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms. There may be hundreds or even thousands of reasoning algorithms applied, each of which performs different analysis, e.g., comparisons, and generates a score.” Wherein this process can occur during a “training period” of the QA system ([0041]) and the system can comprise entity extraction subsystem ([0032]).), …,
…;
determine a template from one or more templates based on the score ([0067]: describing a determination of a template based on a comparison with previous form data. Wherein the determined template is selected based on the configuration values and confidence values, i.e. scores ([0070]-[0071] and [0075]).), 
wherein the one or more templates are generated based on the training of the entity extraction computing device ([0065]-[0067]: describing that template forms can be generated upon a comparison with previous form data as determined/learned from the “Natural Language Processing” (NLP) of the QA system pipeline. Wherein the NLP operates in correlation with the entity extraction subsystem ([0032]) and knowledge manager ([0039]) of the QA system to analyze the forms and the system is trained to recognize similar features ([0054]) via configuration value and confidence value computations that can be denoted via fuzzy match (0070]-[0071] and [0075]).), …,
…; and 
extract at least one relevant entity from the text corpus, with respect to the entity, based on the template ([0067]-[0068]: describing that once a match determination is made via a comparison between a template form with previous data using NLP, then various entity data, e.g. disease data, can be identified via annotations and obtained. That is, NLP analysis and scoring can be used to detect and obtain the entity ([0049]-[0051]).), 
wherein the at least one entity extracted depends on the score associated with each block of text present in the one or more templates ([0070]-[0071] and [0075]: describing a fuzzy match comprising configuration values and confidence values computations in determining which text element should be annotated and obtained.).

While the cited reference teaches the limitations of claim 8 and fuzzy logic, it does not explicitly teach: “wherein during the training weights are assigned to the at least one feature and the predefined one or more feature heads during a training phase,” on lines 9-11 and “wherein a fuzzy logic is employed to generate identical patterns indicating correlation between each block of text from the text corpus, and the entity; and” on lines 18-19. Shanahan discloses the claim limitations, teaching: 
“wherein during the training weights are assigned to the at least one feature and the predefined one or more feature heads during a training phase,”: describing weight conditions associated with text feature (Shanahan [0162]). Wherein features comprise feature values as part of the learning process (Shanahan [0071]).
“wherein a fuzzy logic is employed to generate identical patterns indicating correlation between each block of text from the text corpus, and the entity; and”: describing fuzzy rules used to determine a degree of match between text data objects and potential labels/classifications, wherein the highest degree of match is selected (Shanahan [0047]-[0048]). The labels can comprise various entity features (Shanahan [0059] and [0066]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the fuzzy rules in Shanahan. Doing so would enable “[a] text categorizer [that] classifies a text object into one or more classes. The text categorizer includes a pre-processing module, a knowledge base, and an approximate reasoning module. The pre-processing module performs feature extraction, feature reduction, and fuzzy set generation to represent an unlabelled text object in terms of one or more fuzzy sets. The approximate reasoning module uses a measured degree of match between the one or more fuzzy set and categories represented by fuzzy rules in the knowledge base to assign labels of those categories that satisfy a selected decision making rule.” (Shanahan Abstract). 

While the cited references teach the limitations of claim 8, they do not explicitly teach: “wherein the weights are assigned based on domain and requirements of a user” on lines 11-12 and “wherein during the training, identical patterns are identified from a plurality of patterns, indicating correlation between each block of text from the text corpus, and the entity” on lines 15-17. Vilalta discloses the claim limitations, teaching: 
“wherein the weights are assigned based on domain and requirements of a user”: describing an equation for computing variations in real world domains, as denoted by                                 
                                    ∇
                                
                             and                                  
                                    ∇
                                    '
                                
                            , comprising weights that can be “user defined” (Vilalta col. 7, lines 4-55). The computation can be performed via learning techniques to determine domains (Viltalta col. 5, lines 25-28 and lines 56-67.).
“wherein during the training, identical patterns are identified from a plurality of patterns, indicating correlation between each block of text from the text corpus, and the entity”: describing “the selection process 800 is executed by the meta-learning model selection process 700 to identify the best matching rule to assign a model 250 to a new domain” (Vilalta col. 9, lines 8-33). Wherein the domain can denote an entity and the matching occurs using a dataset as the “system 100 initially learns to associate training domain datasets 200 with learning algorithms” (col. 5, lines 12-15 and 25-36). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited Vilalta. Doing so would enable “[a] data classification method and apparatus are disclosed for labeling unknown objects. The disclosed data classification system employs a model selection technique that characterizes domains and identifies the degree of match between the domain meta-features and the learning bias of the algorithm under analysis” (Vilalta Abstract). Wherein the process comprises can concept variation (Vilalta Abstract).

Regarding claim 9, Carrier teaches:
The entity extraction computing device of claim 8, wherein the entity is a domain name ([0032]: describing a “named entity subsystem” that comprises various entities, e.g. domains/areas.).

Regarding claim 12, claim 12 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 12 is a device claim that corresponds to method claim 5.

Regarding claim 13, claim 13 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6. Claim 13 is a device claim that corresponds to method claim 6.

Regarding claim 14, claim 14 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7. Claim 14 is a device claim that corresponds to method claim 7.



Regarding claim 15, Carrier teaches:
A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising ([0024] and [0028]: describing non-transitory computer readable media  and “computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus”.): 
receiving a text corpus and an entity ([0037]: describing that the Question Answer (QA) system comprising a “knowledge manager the knowledge manager 104 may be configured to receive inputs from various sources … [such as] corpus of electronic documents… [i.e.] corpus of data”. The inputs can also include data related to various entities, e.g. “domains or areas” ([0032]).); 
determining at least one feature for each block of text from the text corpus, wherein the at least one feature corresponds to predefined one or more feature heads ([0038]-[0039]: describing that features can be extracted from the input text, wherein such features can include semantic content which includes defined categories such as signifiers, words, phrases, signs, or symbols. That is, the features help to determine a concept context of the input ([0054]).);
calculating a score for each block of text from the text corpus based on training of an entity extraction system ([0040]-[0041]: describing that the “system then performs deep analysis on the language of the input prioritized question 19 and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms. There may be hundreds or even thousands of reasoning algorithms applied, each of which performs different analysis, e.g., comparisons, and generates a score.” Wherein this process can occur during a “training period” of the QA system ([0041]) and the system can comprise entity extraction subsystem ([0032]).), …,
…;
determining a template from one or more templates based on the score ([0067]: describing a determination of a template based on a comparison with previous form data. Wherein the determined template is selected based on the configuration values and confidence values, i.e. scores ([0070]-[0071] and [0075]).), 
wherein the one or more templates are generated based on the training of the entity extraction computing device ([0065]-[0067]: describing that template forms can be generated upon a comparison with previous form data as determined/learned from the “Natural Language Processing” (NLP) of the QA system pipeline. Wherein the NLP operates in correlation with the entity extraction subsystem ([0032]) and knowledge manager ([0039]) of the QA system to analyze the forms and the system is trained to recognize similar features ([0054]) via configuration value and confidence value computations that can be denoted via fuzzy match (0070]-[0071] and [0075]).), …, 
…; and 6Application No.: 15/463,901 Attorney Docket No.: 11612.0924-00000 
extracting at least one relevant entity from the text corpus, with respect to the entity, based on the template ([0067]-[0068]: describing that once a match determination is made via a comparison between a template form with previous data using NLP, then various entity data, e.g. disease data, can be identified via annotations and obtained. That is, NLP analysis and scoring can be used to detect and obtain the entity ([0049]-[0051]).), 
wherein the at least one entity extracted depends on the score associated with each block of text present in the one or more templates ([0070]-[0071] and [0075]: describing a fuzzy match comprising configuration values and confidence values computations in determining which text element should be annotated and obtained.).

While the cited reference teaches the limitations of claim 15 and fuzzy logic, it does not explicitly teach: “wherein during the training weights are assigned to the at least one feature and the predefined one or more feature heads during a training phase,” on lines 8-10 and “wherein a fuzzy logic is employed to generate identical patterns indicating correlation between each block of text from the text corpus, and the entity” on lines 16-17. Shanahan discloses the claim limitations, teaching: 
“wherein during the training weights are assigned to the at least one feature and the predefined one or more feature heads during a training phase,”: describing weight conditions associated with text feature (Shanahan [0162]). Wherein features comprise feature values as part of the learning process (Shanahan [0071]).
“wherein a fuzzy logic is employed to generate identical patterns indicating correlation between each block of text from the text corpus, and the entity”: describing fuzzy rules used to determine a degree of match between text data objects and potential labels/classifications, wherein the highest degree of match is selected (Shanahan [0047]-[0048]). The labels can comprise various entity features (Shanahan [0059] and [0066]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the fuzzy rules in Shanahan. Doing so would enable “[a] text categorizer [that] classifies a text object into one or more classes. The text categorizer includes a pre-processing module, a knowledge base, and an approximate reasoning module. The pre-processing module performs feature extraction, feature reduction, and fuzzy set generation to represent an unlabelled text object in terms of one or more fuzzy sets. The approximate reasoning module uses a measured degree of match between the one or more fuzzy set and categories represented by fuzzy rules in the knowledge base to assign labels of those categories that satisfy a selected decision making rule.” (Shanahan Abstract). 

While the cited references teach the limitations of claim 15, they do not explicitly teach: “wherein the weights are assigned based on domain and requirements of a user” on line 10 and “wherein during the training, identical patterns are identified from a plurality of patterns, indicating correlation between each block of text from the text corpus, and the entity” on lines 13-15. Vilalta discloses the claim limitations, teaching: 
“wherein the weights are assigned based on domain and requirements of a user”: describing an equation for computing variations in real world domains, as denoted by                                 
                                    ∇
                                
                             and                                  
                                    ∇
                                    '
                                
                            , comprising weights that can be “user defined” (Vilalta col. 7, lines 4-55). The computation can be performed via learning techniques to determine domains (Viltalta col. 5, lines 25-28 and lines 56-67.).
“wherein during the training, identical patterns are identified from a plurality of patterns, indicating correlation between each block of text from the text corpus, and the entity”: describing “the selection process 800 is executed by the meta-learning model selection process 700 to identify the best matching rule to assign a model 250 to a new domain” (Vilalta col. 9, lines 8-33). Wherein the domain can denote an entity and the matching occurs using a dataset as the “system 100 initially learns to associate training domain datasets 200 with learning algorithms” (col. 5, lines 12-15 and 25-36). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the weights in Vilalta. Doing so would enable “[a] data classification method and apparatus are disclosed for labeling unknown objects. The disclosed data classification system employs a model selection technique that characterizes domains and identifies the degree of match between the domain meta-features and the learning bias of the algorithm under analysis” (Vilalta Abstract). Wherein the process comprises can concept variation (Vilalta Abstract). 

Regarding claim 16, claim 16 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2. Claim 16 is a medium claim that corresponds to method claim 2.

Regarding claim 19, claim 19 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 19 is a medium claim that corresponds to method claim 5.

Regarding claim 20, claim 20 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6. Claim 20 is a medium claim that corresponds to method claim 6.

Regarding claim 21, claim 21 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7. Claim 21 is a medium claim that corresponds to method claim 7.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0170952, hereinafter Carrier), Shanahan (U.S. Pat. App. Pre-Grant Pub. No. 2003/0078899, hereinafter Shanahan), and Vilalta et. al. (U.S. Pat. No. 6,842,751, hereinafter Vilalta) in view of Csomai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0145678, hereinafter Csomai). 

Regarding claim 3, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the predefined one or more feature heads comprises at least one of parts of speech tagging, semantic role labelling, a syntax tree and dependency parsing.” Csomai discloses the claim limitations, teaching: part-of-speech pattern tagging and detection (Csomai [0072]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited Csomai. Doing so would enable “system for automatic keyword extraction based on supervised or unsupervised machine learning techniques. Novel linguistically-motivated machine learning features are introduced, including discourse comprehension features based on construction integration theory, numeric features making use of syntactic part-of-speech patterns, and probabilistic features based on analysis of online encyclopedia annotations. The improved keyword extraction methods are combined with word sense disambiguation into a system for automatically generating annotations to enrich text with links to encyclopedic knowledge.” (Csomai Abstract). 

Regarding claim 4, the rejection claim 1 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the at least one feature comprises at least one of noun, adjective, adverb, verb, preposition, direct object, noun compound modifier, nominal subject, attribute, adjectival modifier, object of a preposition, root, argument structure, temporal, location, negation, moral, noun phrase, prepositional phrase, adverb phrase, and adjective phrase.” Csomai discloses the claim limitations, teaching: part-of-speech pattern tagging and detection, wherein “each word in the candidate phrase is labeled with a tag indicating its part-of-speech (noun, verb, etc.) to form a tag pattern.” (Csomai [0072]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the speech tagging in Csomai. A motivation to combine the cited references with Csomai 
Regarding claim 10, claim 10 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 10 is a device claim that corresponds to method claim 3.

Regarding claim 11, claim 11 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 11 is a device claim that corresponds to method claim 4.

Regarding claim 17, claim 17 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 17 is a medium claim that corresponds to method claim 3.

Regarding claim 18, claim 18 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 18 is a medium claim that corresponds to method claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Takahashi et. al. (U.S. Pat. No. 5,706,497): describing the use of fuzzy inference logic to calculate similarity between a query pattern and filed sample pattern in a document. 

Liddy et. al. (U.S. Pat. No. 6,006,221): describing the use of fuzzy Boolean logic to calculate a similarity measure score between a category vector for a query and a corresponding document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121